Citation Nr: 1805955	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  11-18 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the disability rating from 50 percent to 30 percent, effective January 1, 2011, for service-connected bilateral hearing loss was proper. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to an increased rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded this case in June 2017 and August 2014.

In September 2017, the Veteran testified before the undersigned during a Board hearing.  A copy of the hearing transcript has been associated with the claims file.

Regarding the reduction issue, the Board notes that this matter does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  In this case, however, the reduction stems from VA examinations conducted in connection with a claim for increase, which the RO partially granted by August 2009 rating decision.  As well, in September 2017 during the Board hearing, the Veteran gave testimony in regard to his worsened hearing from the date of the 2010 VA examination to present.  Accordingly, the Board has recharacterized the issues to include an increased rating claim for bilateral hearing loss.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue).

The issues of increased rating for bilateral hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the time of the effective date of reduction, January 1, 2011, the 50-percent disability rating for the Veteran's service-connected bilateral hearing loss disability had been in effect for less than five years.

2. At the time of the October 2010 rating decision reducing the rating for the Veteran's bilateral hearing loss to 30 percent, the evidence showed that the hearing impairment had improved under the ordinary conditions of life, but to a rating corresponding most closely to 40 percent.


CONCLUSION OF LAW

The rating for the service-connected bilateral hearing loss was improperly reduced from 50 percent to 30 percent, effective January 1, 2011.  However, a reduction to 40 percent effective January 1, 2011 is appropriate.  38 U.S.C. § 1155  (2012); 38 C.F.R. §§ 3.105 (e), 3.344, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

An August 2010 letter provided proper notice with regard to the rating reduction claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).

In this case, VA examinations were conducted, as detailed below.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria, in regard to the reduction claim.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Rating Reduction for Bilateral Hearing Loss

Legal Criteria

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.10 (2017).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. 

In addition, the Veteran will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations....  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition."). See also 38 C.F.R. § 3.344(c) (2017).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the Veteran's disability evaluation.  An August 2009 rating decision partially granted the increased rating for bilateral hearing loss from 30 to 50 percent, effective October 2008.  An August 2010 rating decision proposed to reduce the Veteran's rating from 50 to 30 percent.  An October 2010 rating decision implemented this proposal and decreased the Veteran's rating to 30 percent effective January 1, 2011.  An August 2010 letter advised the Veteran of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were met.

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.  As delineated in detail above, at the time of the rating decision at issue in this case, the 50 percent rating for the Veteran's service-connected bilateral hearing loss disability had been in effect since October 2008, which was a period of less than five years.  Therefore, 38 C.F.R. § 3.344 (a) and (b) do not apply.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

Turning to the provisions in effect regarding evaluation of the specific disability under consideration, hearing loss is rated under DC 6100.

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.

The Veteran filed a claim for an increased rating for bilateral hearing loss in October 2008.  

The Veteran appeared for a VA examination in July 2009, which showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
85
80
90
100
88.75
Right:
(decibel)
90
80
85
85
85

Maryland CNC testing revealed speech recognition ability of 72 percent in the right ear and 72 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral VII is derived for the left ear and Roman Numeral VII is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 40 percent evaluation is derived from Table VII.  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2017).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Here, the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more.  Under Table VIa, for both the right and left ear, Roman Numeral VIII is derived.  This corresponds to a 50 percent rating.

Based on this 50 percent rating, the RO by August 2009 rating decision granted a partial increased from 30 to 50 percent for the hearing loss, effective October 2008.

The Veteran appeared for a VA examination in March 2010, which showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
80
70
85
80
79
Right:
(decibel)
80
75
80
90
81

Maryland CNC testing for speech recognition ability was unreliable.

From Table VIa of 38 CFR 4.85, Roman Numeral VII is derived for the left ear and Roman Numeral VII is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  Table VI cannot be used because there are no Maryland CNC testing records for this exam.

Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 40 percent evaluation is derived from Table VII.  

The Veteran appeared for a VA examination in August 2010, which showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
80
80
80
90
83
Right:
(decibel)
80
70
75
80
76

Maryland CNC testing for speech recognition ability was unreliable.

From Table VIa of 38 CFR 4.85, Roman Numeral VII is derived for the left ear and Roman Numeral VI is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  Table VI cannot be used because there are no Maryland CNC testing records for this exam.

Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 30 percent evaluation is derived from Table VII.  

Based on this August 2010 examination, the RO by August 2010 and October 2010 rating decisions decreased the bilateral hearing loss rating from 50 to 30 percent.

All VA examinations discussed herein noted significant occupational effects and hearing difficulty, however, no more specific statements were made.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the reduction of the rating from 50 percent to 30 percent was not proper, but a reduction to 40 percent is appropriate.  From July 2009 to January 2011, it appears based on the VA examinations and corresponding objective testing that the Veteran's hearing improved.  The RO based the decision to reduce the evaluation on the August 2010 VA examination, which indicated a 30 percent rating.  The March 2010 examination, conducted just a few months prior, reflected a 40 percent rating.  Comparing the March 2010 examination to the August 2010 examination, which rates the Veteran's bilateral hearing loss as 40 percent and 30 percent respectively, the Board finds a 40 percent rating most appropriate as it is consistent with giving the Veteran the benefit of the doubt.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes the Veteran's statements that his bilateral hearing has not improved.  Although the Veteran is competent to report the symptoms he experiences, he is not competent to provide the specific information required to rate the disability under the schedular criteria.  The objective medical evidence shows an improvement in his audiological test results, and thus an improvement in his bilateral hearing loss disability to 40 percent.  The Board places greater probative weight on the audiometric findings over the Veteran's own allegations.  

The Board notes as well that the July 2009, March 2010 and August 2010 VA examinations found the bilateral hearing loss caused significant effect on occupation and hearing difficulty.  Notwithstanding these consistent findings, the objective testing has demonstrated an improvement in everyday life based on improvement in the bilateral hearing loss disability.  The Board gives more probative weight to the objective testing that has demonstrated a documented quantifiable improvement in the Veteran's audio acuity which, the Board finds, equates to an improvement in his everyday life.  

Accordingly, the preponderance of the evidence does not support the reduction of the Veteran's disability evaluation for bilateral hearing loss from 50 percent to 30 percent effective January 1, 2011, but a 40 percent reduction is appropriate; therefore, a 40 percent rating, but no higher, is restored.  


ORDER

The disability rating which was reduced from 50 percent to 30 percent, effective January 1, 2011, is restored to 40 percent, but not higher.  


REMAND

During the Veteran's Board hearing, he indicated that his bilateral hearing loss disability has worsening since his last VA examination, which was conducted in August 2010.  The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss disability.

Also during the Board hearing, the Veteran indicated that he was unable to work due to his diabetes mellitus type II with nephropathy, diabetic retinopathy with diabetic macular edema, and anxiety disorder disabilities, in addition to his bilateral hearing loss disability.  In particular, the Veteran stressed that his vision problems render him unable to work.  He indicated he suffers panic attacks which also interfere with employability.  The Veteran last had VA examinations for diabetes and anxiety in 2010.  In light of the Veteran's contentions which suggest worsening, the Board finds the 2010 exams "stale" and new VA examinations necessary to determine the present functional impairment rendered by his service-connected disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records, including in particular from the Durham, North Carolina VA System.  Give the Veteran the opportunity to identify any private treatment records for association with the claims file.  All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected bilateral hearing loss.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

The examiner should address functional impairment, to include effects on employability but the examiner should refrain from providing an opinion on the Veteran's overall employability.

3.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected diabetes mellitus type II with nephropathy, and any associated complications.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

The examiner should address functional impairment, to include effects on employability but the examiner should refrain from providing an opinion on the Veteran's overall employability.

4.  Schedule the Veteran for an appropriate VA examination as to vision in order to determine the current severity of his service-connected diabetic retinopathy with diabetic macular edema.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

The examiner should address functional impairment, to include effects on employability but the examiner should refrain from providing an opinion on the Veteran's overall employability.

5.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected anxiety.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

The examiner should address functional impairment, to include effects on employability but the examiner should refrain from providing an opinion on the Veteran's overall employability.

6.  If possible, an appropriate examiner is requested to opine as to the combined effect of the Veteran's service-connected disabilities on functional impairment, to include employability.

7.  Readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


